In the

 United States Court of Appeals
               For the Seventh Circuit

No. 11-1949

R ENAE E KSTRAND,
                                                 Plaintiff-Appellee,
                                v.

S CHOOL D ISTRICT OF S OMERSET,
                                             Defendant-Appellant.


            Appeal from the United States District Court
               for the Western District of Wisconsin.
              No. 08 C 193—Barbara B. Crabb, Judge.



      A RGUED F EBRUARY 21, 2012—D ECIDED JUNE 26, 2012




  Before E ASTERBROOK, Chief Judge, B AUER, Circuit Judge,
and SHADID, District Judge.
 B AUER, Circuit Judge. The plaintiff-appellee, Renae
Ekstrand, sued the School District of Somerset,
Wisconsin, under the American with Disabilities Act



   The Honorable James E. Shadid, District Judge of the
United States District Court for the Central District of Illinois,
sitting by designation.
2                                               No. 11-1949

(ADA), alleging that the school district failed to accom-
modate her disability in violation of the statute. The
school district moved for summary judgment, which the
district court granted. We reversed that ruling in part,
holding that there was a triable issue of fact as to
whether Ekstrand was a qualified individual with a
disability within the meaning of the ADA and as to
whether the school district was aware of that disability.
Ekstrand v. School Dist. of Somerset, 583 F.3d 972 (7th
Cir. 2009). The case went to trial. After the jury returned
a verdict in favor of Ekstrand, the school district moved
for judgment as a matter of law under Rule 50(b), chal-
lenging the sufficiency of the evidence. The district
court denied the motion, and the school district timely
filed this appeal. We affirm.


                   I. BACKGROUND
  Ekstrand taught kindergarten at Somerset Elementary
School from 2000 to 2005. In the spring of 2005, she
asked to be reassigned to teach a first-grade class, and
the school agreed. She was relocated to a first-grade
classroom with no exterior windows in a busy, loud area
of the school. Ekstrand spoke with her principal several
times to request a change of classroom, and although
the principal worked to make the existing classroom
more hospitable, she denied her requests to switch rooms.
  In the fall of 2005, after the school year began, Ekstrand
began to experience symptoms of seasonal affective
disorder, a form of depression. Both her psychologist,
Dr. Randi Erickson, and her primary care physician,
No. 11-1949                                             3

Dr. Arnold Potek, recommended that she take a leave
of absence due to illness. Her initial leave was only
three months, but the following winter, her doctor
wrote to the school district to advise that Ekstrand
would be unable to return to teach for the remainder of
the 2005-06 school term. That leave of absence was then
later extended to include the 2006-07 school term.
  The events most relevant to the current dispute
occurred in the time period after Ekstrand received her
initial three-month leave of absence but before the
leave was extended for the rest of the school year
(roughly the time between October of 2005 and January of
2006). When the case went to trial, the parties argued
over whether Ekstrand was ever emotionally capable of
returning to work during that time period and whether
the school district was aware of her capability to return.
For example, a letter from Dr. Erickson dated Novem-
ber 28, 2005, was delivered to the school district’s of-
fice. The letter detailed Dr. Erickson’s opinion that
natural light was crucial to Ekstrand’s recovery and
that her classroom without windows had been a major
cause of her condition. This letter backed up Ekstrand’s
prior conversations with both the superintendent and
the school principal in which she had communicated
the importance of natural light to her recovery (and
again, we reiterate, school officials refused each request
for a classroom change).
  What follows are just a few of the more relevant
factual developments that came out at trial. The
school superintendent testified, stating that although
Dr. Erickson’s November 28 letter was delivered to his
4                                              No. 11-1949

office’s business manager, he never saw it until he
became aware of Ekstrand’s lawsuit much later in 2006.
The school principal also testified about conversations
she had with Ekstrand in which Ekstrand requested a
new room with exterior windows. Finally, Dr. Erickson
testified that Ekstrand would have been capable of re-
turning to work from October 18 to December 14
if she had been provided a classroom with natural light.
  This case now comes before us for the second time.
Initially, the school district had filed a motion for
summary judgment; the district court granted that
motion and we reversed in part, finding that a genuine
issue of material fact existed for resolution. This led to
a jury trial in the district court to decide the contested
issues. Ekstrand won her case, and now the school
district appeals the denial of its Rule 50(b) motion. This
time around, we confine our discussion to the issues
relevant to the school district’s two specific challenges:
whether there was sufficient evidence for a jury to find
that Ekstrand was a qualified individual with a disa-
bility under the ADA, and whether there was suf-
ficient evidence for a jury to find that the school
district knew of that disability within the relevant
time period.


                    II. DISCUSSION
  We review the district court’s denial of a Rule 50(b)
motion for judgment as a matter of law de novo, viewing
the evidence available to the jury in the light most favor-
able to Ekstrand. Waters v. City of Chicago, 580 F.3d 575,
No. 11-1949                                               5

580 (7th Cir. 2009) (citations omitted). We will only
reverse if no reasonable juror could have found in
Ekstrand’s favor. Id.
  We begin our analysis by recounting the relevant stan-
dard under the ADA. Ekstrand’s burden at trial was to
show that (1) she is a qualified individual with a
disability; (2) the school district was aware of her dis-
ability; and (3) the school district failed to reasonably
accommodate that disability. See, e.g., King v. City of
Madison, 550 F.3d 598, 600 (7th Cir. 2008). The school
district only challenges Ekstrand on prongs (1) and (2),
arguing that no reasonable jury could have found for
her on those grounds. So was there sufficient evidence
for a reasonable jury to decide that Ekstrand was a quali-
fied individual with a disability and that the school
district knew of that disability? There are several con-
clusions that reasonable jurors may have drawn given
the evidence in this case. Here are just a few: they
may have credited Ekstrand’s own testimony over the
superintendent’s on key issues; they may have found
Dr. Erickson convincing when he testified that Ekstrand
could have returned to her teaching duties between
October and December provided she had a classroom
with natural light; and they may have decided not to
credit the superintendent’s testimony that he was late
in reading Dr. Erickson’s letter regarding the impor-
tance of natural light to Ekstrand’s recovery.
  Again, these are just a few possibilities. Taken together,
these determinations could lead a reasonable jury to
conclude that Ekstrand was a qualified individual with
6                                               No. 11-1949

a disability in October through early December and that
the school district knew about it, but failed to accom-
modate her with a new classroom. The point is, we are
generally forbidden from reexamining the facts found by
the jury at trial. See U.S. C ONST. amend. VII. Ekstrand’s
case was convincing to these jurors, and the school
district cannot now retry the case in the appellate court.
   This challenge to the sufficiency of the evidence is
particularly weak because we essentially decided these
very same issues in Ekstrand’s favor the last time this
case was before us. See Ekstrand v. School Dist. of Somerset,
583 F.3d 972 (7th Cir. 2009). When Ekstrand appealed
the entry of summary judgment against her in 2009, we
held that a genuine issue of material fact existed both as
to whether (1) Ekstrand was a qualified individual with
a disability during the relevant time period, and (2) as
to whether the school district was aware. Id. at 977. By
that, we simply meant that Ekstrand had presented
enough evidence for a reasonable jury to find in her
favor on those issues. The standard under Rule 50(b)
presents us with the same question, and the school dis-
trict has not raised any new legal theory that was not
present in 2009. Instead, the school district hinges its
argument on various factual developments at trial that
it believes bolsters its case. But as we noted at oral argu-
ment, unless evidence favoring Ekstrand in the pretrial
stage has since vanished (and there is no allegation that
it has), we are presented with the same situation as
before. Just as there was sufficient evidence for a
possible verdict in Ekstrand’s favor on these very issues
in the last appeal, so is there ample evidence at the post-
No. 11-1949                                           7

trial stage for a reasonable jury to have found in
Ekstrand’s favor.


                 III. CONCLUSION
   For the aforementioned reasons, the district court’s
order denying the school district’s 50(b) motion
is A FFIRMED.




                        6-26-12